Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 1the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisooriya (Pub. No. US 2018/0225237) in view Tsirkin (Pub. No. US 2016/0124763) in view of Han (Pub. No. US 2018/0287938).
Claim 1, Edirisooriya teaches “an information processing device on which a virtual environment including virtual machines is built, the information processing device comprising: a root operating system to operate on the information processing device ([0025] The VMX 130A, 130B may provide processor-level support for virtual machines. In one embodiment, the VMX may include instructions to generate virtual machine monitors (VMMs) 112A, 112B that support one or more execution environments (or virtual machines (VMs) 114A-114D) to run on the hosts 102A, 102B.); guest operating systems to operate on the corresponding virtual machines ([0017] Each VM may include a guest operating system and run guest software applications.); a shared memory accessible by the guest operating systems and the root operating system ([Fig. 2] buffer); and a delivery information memory  for specifying a relationship between (1) destination information indicating destinations of data specified by the virtual machines and source information indicating sources of the data, and a delivery destination for the data to be actually delivered ([0038] Referring again to FIG. 2, a VM (e.g., identified by a virtual machine identifier VMID_i) supported by the local host may post a DMA descriptor to the working queue 226 in the virtual function 206A (e.g., VF_i) associated with the VM supported by the local host. The DMA descriptor can be a regular descriptor that contains control and status data, source data buffer, data length (e.g., in byte count), a destination data buffer, and a destination virtual function associated with a target VM. ), wherein the root operating system comprises delivery management circuitry configured to manage  delivery of data output by the virtual machines and ([0022] The VMM may set the parameters of the physical function using a physical function driver, and set the parameters of the virtual function using a virtual function driver. In one embodiment, responsive to creating a new VM, the VMM may generate the virtual function associated with the newly created VM and store, in registers in the accelerator, the parameters of the virtual function. Once the PCIe virtualization is enabled, each VF's configuration space may be associated with a PCI memory space of the PF, where the PCI memory space is used to map a register set. The VF device driver operates on the register set. The VF can function and appear as the PF using the register set mapped to the PCI memory space. Further, VMM may update the parameters of the physical function to reflect the added VM. For example, the VMM may update the access control table (i.e. manage) to add data communication permissions for the newly added VM.), when the guest operating system of a first virtual machine of the virtual machines writes, into the shared memory, first data that is destined for a second virtual machine of the virtual machines together with the destination information and the source information, the delivery management circuitry determines whether a delivery destination corresponding to the destination information and the source information is specified in the delivery information memory ([0039] When processing a DMA descriptor at the top of working queue 216, DMA descriptor processing circuit 202 may inspect the DMA descriptor to determine the originating VM and target VM and to determine whether the originating VM has the appropriate access permission to the target VM. If the originating VM has the access permission, the extended logic (VMX) of processor may translate guest physical address to the host physical address using page tables. Examiner notes as evidence by Tsirkin, data may originate from a guest OS [0021]  Guest OS 135 may write requests to shared device 190 to be processed by host OS 190.) upon determination that the another information processing device is specified in the delivery information memory  as the delivery destination corresponding to the destination information and the source information, the delivery management circuitry supplies the first data to the communication circuitry and the communication circuitry transmits to the another information processing device the first data supplied from the delivery management circuitry ([0042] In one embodiment, the DMA descriptor may be a descriptor (regular or embedded) denoting a DMA access operation (write or read) between two VMs (e.g., from VFa to VFb) residing on two hosts. The DMA descriptor may be in the work queue associated with VFa residing on a local host and the destination field of the DMA descriptor being set to VFb residing on a remote host. VFa may be identified as a primary virtual function, and VFb may be identified by a secondary virtual function on the local host. The DMA descriptor processing circuit may first determine whether VFa has the access permission to write to or read from VFb based on the access control table including primary and secondary functions, and whether the destination data buffer associated with VFb is within the guest physical address (GPA) space of VFb shared with VFa. If the DMA descriptor processing circuit determines that VFa does not have the access permission or the destination data buffer is not within the GPA space of VFb shared with VFa, DMA descriptor processing circuit may report the error condition through the completion queue.)”.
However, Edirisooriya may not explicitly teach the remaining limitations.
Han teaches “communication circuitry configured to communicate  via a communication path with another information processing device ([0012] Hypervisor 110 includes a virtual switch 114, which serves as an interface between the hosted virtual machines 130, physical network interface 102, as well as other physical resources available on host machine 100. …Each virtual machine 130 is connected to a virtual port provided by virtual switch 114, and virtual switch 114 is connected to physical network interface 102 to allow network traffic to be exchanged between virtual machines 130 executing on host machine 100 and external network destinations) upon determination that a delivery destination corresponding to the destination information and the source information is not specified in the delivery information memory the delivery management circuitry delivers the first data to the second virtual machine ([0023] After identifier provider 112 provides the arbitrary IP address and MAC address to a source virtual machine 130, source virtual machine 130 generates one or more packets for the destination virtual machine including the arbitrary IP address and/or MAC address information of the destination virtual machine in the destination address field and the IP address and/or MAC address information of source virtual machine 130 in the source address field of the packet. When these packets are received at virtual switch 114, virtual switch 114 replaces the IP and/or MAC address of source virtual machine 130 with the unique identifier associated with source virtual machine 130 and replaces the IP and/or MAC address of the destination virtual machine with the unique identifier associated with the destination virtual machine. A source VTEP connected to virtual switch 114 may encapsulate the modified packet (including unique identifiers in lieu of IP and/or MAC addresses) in an encapsulated packet or other wrapper and send the encapsulated packet to a destination VTEP connected to a destination virtual switch associated with the destination virtual machine. The destination VTEP may decapsulate the encapsulated packet, and the destination virtual switch may replace the unique identifier of the source virtual machine in the packet with the arbitrary MAC and/or IP address assigned to the source virtual machine for the destination virtual machine by an identifier provider 112, and replace the unique identifier of the destination virtual machine in the packet with the actual MAC and/or IP address of the destination virtual machine. The virtual switch may forward the modified packet to the destination virtual machine over the virtual port the destination virtual machine is connected to.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Han with the teachings of Edirisooriya, Tsirkin in order to provide a system that teaches delivering of data when details are unspecified. The motivation for applying Han teaching with Edirisooriya, Tsirkin teaching is to provide a system that allows for VM communication within a network. Edirisooriya, Tsirkin, Han are analogous art directed towards virtual communications. Together Edirisooriya, Tsirkin, Han teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Han with the teachings of Edirisooriya, Tsirkin by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Edirisooriya teaches “the information processing device according to claim 1, wherein upon determination that a third virtual machine of the virtual machines on the information processing device is specified in the delivery information memory as the delivery destination corresponding to the destination information and the source information, the delivery management circuitry delivers the first data to the third virtual machine ([0019] Embodiments of the present disclosure provide a hardware-based VM-to-VM communication solution that bypasses the VMM. The hardware-based solution utilizes different flavors of peripheral component interconnect (PCI) protocols (referred to, in this application, as PCIe including, for example, PCI SR-IOV and PCI Express protocol) to provide VM-to-VM communication, thus significantly improving the speed of data communication among VMs on a single host or on multiple hosts.)”.
Claim 5, the combination teaches the claim, wherein Edirisooriya teaches “the information processing device according to 1, wherein upon writing the first data into the shared memory, the guest operating system of the first virtual machine notifies the root operating system that writing of the data into the shared memory is complete, and upon receiving the notification from the guest operating system of the first virtual machine that writing of the data is complete, the root operating system reads the first data from the shared memory ([0042] Otherwise, for the write operation, the DMA descriptor processing circuit may generate PCIe read transactions with requester ID being set to VFa to read data from the VFa's GPA space, and write the data on PCIe bus with requester ID being set to VFb to write data to VFb's GPA space (to the region which is shared with VFa). For the read operation, the DMA descriptor processing circuit may generate PCIe read transactions with requester ID being set to VFb to read data from VFb's GPA space (from the region being shared with VFa), and write the data on PCIe bus with requester ID being set to VFa to write data to VFa's GPA space. The VMX logic circuit (e.g., VT-d logic) of the remote processor performs the translation from the guest physical addresses to corresponding host physical addresses using page tables. After processing the descriptor, the DMA descriptor processing circuit may write the completion of transmission status to the corresponding completion queue.).
Claim 6, the combination teaches the claim, wherein Edirisooriya teaches “the information processing device according 1, wherein upon writing the first data into the shared memory to deliver the first data to the delivery destination thereof, the delivery management circuitry notifies the guest operating system of the virtual machine that is a destination for delivery of the first data that writing of the first data into the shared memory is complete, and upon receiving the notification from the delivery management circuitry that writing of the first data is complete, the guest operating system of the virtual machine to which the first data is delivered reads the first data from the shared memory ([0042] Otherwise, for the write operation, the DMA descriptor processing circuit may generate PCIe read transactions with requester ID being set to VFa to read data from the VFa's GPA space, and write the data on PCIe bus with requester ID being set to VFb to write data to VFb's GPA space (to the region which is shared with VFa). For the read operation, the DMA descriptor processing circuit may generate PCIe read transactions with requester ID being set to VFb to read data from VFb's GPA space (from the region being shared with VFa), and write the data on PCIe bus with requester ID being set to VFa to write data to VFa's GPA space. The VMX logic circuit (e.g., VT-d logic) of the remote processor performs the translation from the guest physical addresses to corresponding host physical addresses using page tables. After processing the descriptor, the DMA descriptor processing circuit may write the completion of transmission status to the corresponding completion queue.)”.
Claim 7, “a method for delivering data sent and received among virtual machines on an information processing device on which a virtual environment including the virtual machines is built, the information processing device comprising a root operating system to operate on the information processing device, guest operating systems to operate on the corresponding virtual machines, a shared memory accessible by the guest operating systems and the root operating system, and delivery information memory for specifying a relationship between (i) destination information indicating destinations of data specified by the virtual machines and source information indicating sources of the data, and (11) delivery destination for the data to be actually delivered, the method comprising: writing, into the shared memory by the guest operating system of a first virtual machine of the virtual machines, first data that is destined for a second virtual machine of the virtual machines together with the destination information and the source information; determining, by the root operating system, whether a delivery destination corresponding to the destination information and the source information written into the shared memory is specified in the delivery information memory when a determination is made that the delivery destination of the first data is specified in the delivery information memory determining, by the root operating system, whether another information processing device is specified in the delivery information memory as the delivery destination; when a determination is made that the another information processing device is specified in the delivery information memory as the delivery destination corresponding to the destination information and the source information, transmitting, by the root operating system, the first data to the another information processing device; and when a determination is made that the delivery destination corresponding to the destination information and the source information is not specified in the delivery information memory delivering the first data to the second virtual machine by the root operating system” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 8, “a non-transitory computer readable medium including instructions for execution by a root operating system that operates on an information processing device on which a virtual environment including virtual machines is built, the information processing device comprising the root operating system, guest operating systems to operate on the corresponding virtual machines, a shared memory accessible by the guest operating systems and the root operating system, and delivery information memory for specifying a relationship between (i) destination information indicating destinations of data sent and received among the virtual machines and source information indicating sources of the data, and (ii) delivery destination for the data to be actually delivered, the program causing the root operating system to execute instructions comprising: when the guest operating system of a first virtual machine of the virtual machines writes, into the shared memory, first data that is destined for a second virtual machine of the virtual machines together with the destination information and the source information, determining whether a delivery destination corresponding to the destination information and the source information is specified in the delivery information memory  when a determination is made that the delivery destination for the first data is specified in the delivery information memory determining whether another information processing device is specified in the delivery information memory as the delivery destination; when a determination is made that the another information processing device is specified in the delivery information memory as the delivery destination corresponding to the destination information and the source information, transmitting the first data to the another information processing device; and when a determination is made that the delivery destination corresponding to the destination information and the source information is not specified in the delivery information memory delivering the first data to the second virtual machine” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the information processing device according to claim 2, wherein upon writing the first data into the shared memory, the guest operating system of the first virtual machine notifies the root operating system that writing of the data into the shared memory is complete, and upon receiving the notification from the guest operating system of the first virtual machine that writing of the data is complete, the root operating system reads the first data from the shared memory” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “the information processing device according to claim 3, wherein upon writing the first data into the shared memory, the guest operating system of the first virtual machine notifies the root operating system that writing of the data into the shared memory is complete, and upon receiving the notification from the guest operating system of the first virtual machine that writing of the data is complete, the root operating system reads the first data from the shared memory” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 15. The information processing device according to claim 4, wherein upon writing the first data into the shared memory, the guest operating system of the first virtual machine notifies the root operating system that writing of the data into the shared memory is complete, and upon receiving the notification from the guest operating system of the first virtual machine that writing of the data is complete, the root operating system reads the first data from the shared memory” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 16, “the information processing device according to claim 9, wherein upon writing the first data into the shared memory, the guest operating system of the first virtual machine notifies the root operating system that writing of the data into the shared memory is complete, and upon receiving the notification from the guest operating system of the first virtual machine that writing of the data is complete, the root operating system reads the first data from the shared memory” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 17, “the information processing device according to claim 2, wherein upon writing the first data into the shared memory to deliver the first data to the delivery destination thereof, the delivery management circuitry notifies the guest operating system of the virtual machine that is a destination for delivery of the first data that writing of the first data into the shared memory is complete, and upon receiving the notification from the delivery management circuitry that writing of the first data is complete, the guest operating system of the virtual machine to which the first data is delivered reads the first data from the shared memory” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 18, “the information processing device according to claim 3, wherein upon writing the first data into the shared memory to deliver the first data to the delivery destination thereof, the delivery management circuitry notifies the guest operating system of the virtual machine that is a destination for delivery of the first data that writing of the first data into the shared memory is complete, and
upon receiving the notification from the delivery management circuitry that writing of the first data is complete, the guest operating system of the virtual machine to which the first data is delivered reads the first data from the shared memory” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 19, “the information processing device according to claim 4, wherein upon writing the first data into the shared memory to deliver the first data to the delivery destination thereof, the delivery management circuitry notifies the guest operating system of the virtual machine that is a destination for delivery of the first data that writing of the first data into the shared memory is complete, and upon receiving the notification from the delivery management circuitry that writing of the first data is complete, the guest operating system of the virtual machine to which the first data is delivered reads the first data from the shared memory” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the information processing device according to claim 5, wherein upon writing the first data into the shared memory to deliver the first data to the delivery destination thereof, the delivery management circuitry notifies the guest operating system of the virtual machine that is a destination for delivery of the first data that writing of the first data into the shared memory is complete, and upon receiving the notification from the delivery management circuitry that writing of the first data is complete, the guest operating system of the virtual machine to which the first data is delivered reads the first data from the shared memory” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisooriya (Pub. No. US 2018/0225237) in view Tsirkin (Pub. No. US 2016/0124763) in view of Han (Pub. No. US 2018/02879381) in further view of Hamou (Pub. No. US 2017/0374106)
Claim 3, the combination may not explicitly teach the claim.
Hamou teaches “the information processing device according to claim 1, wherein the delivery information memory specifies, based on the destination information and the source information and identification information for identifying an application that runs on the virtual machine, a delivery destination of data sent and received among the virtual machines, the guest operating system of the first virtual machine writes, into the shared memory, data destined for the second virtual machine together with the destination information and the source information and the identification information, the data being output by the application that runs on the first virtual machine, and the delivery management circuitry determines a destination for delivery of the first data based on the destination information and the source information and the identification information that are read from the shared memory ([0039] In practice, the network flow information may include any additional and/or alternative network flow parameters, such as source MAC address, destination MAC address, application identifier (ID) associated with a source and/or destination, etc. The network flow information may also include accounting information, such as number of network flows between a pair of virtual machines, frequency of packets transmitted, number of bytes transferred, duration of each network flow, packet timestamps, egress/ingress interfaces, traffic type, etc. The network flow information may be gathered by collector 170 over any suitable period of time (days, weeks, etc.) to capture traffic behavior during actual application usage.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hamou with the teachings of Edirisooriya, Tsirkin, Han in order to provide a system that teaches including application ID. The motivation for applying Hamou teaching with Edirisooriya, Tsirkin, Han teaching is to provide a system that allows for VM communication within a network. Edirisooriya, Tsirkin, Han, Hamou are analogous art directed towards virtual communications. Together Edirisooriya, Tsirkin, Han, Hamou teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hamou with the teachings of Edirisooriya, Tsirkin, Han by known methods and gained expected results. 
Claim 9, “the information processing device according to claim 2, wherein the delivery information memory specifies, based on the destination information and the source information and identification information for identifying an application that runs on the virtual machine, a delivery destination of data sent and received among the virtual machines, the guest operating system of the first virtual machine writes, into the shared memory, data destined for the second virtual machine together with the destination information and the source information and the identification information, the data being output by the application that runs on the first virtual machine, and the delivery management circuitry determines a destination for delivery of the first data based on the destination information and the source information and the identification information that are read from the shared memory” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisooriya (Pub. No. US 2018/0225237) in view Tsirkin (Pub. No. US 2016/0124763) in view of Han (Pub. No. US 2018/02879381) in further view of Banerjee (Pub. No. US 2018/0046581).
Claim 4, the combination may not explicitly teach the limitation.
Banerjee teaches “the information processing device according to  1, further comprising: an enablement/disablement setting conditions storing memory in which is set whether or not specifying of the delivery destination by the delivery information memory  enabled, wherein when the delivery management circuitry determines, in the first data read from the shared memory, that the specifying of the delivery destination is enabled in the enablement/disablement setting conditions memory  in a case in which the delivery destination is specified in the delivery information memory  the delivery management circuitry delivers the first data to the delivery destination specified in the delivery information memory ([0154] The device driver layer 1415 includes, for example, a communication interface driver 1720 that interacts with the network communication interface 1412 to receive and transmit data from, for example, a local area network (LAN) connected to the host computing device 1400. The communication interface driver 1420 also includes a virtual bridge 1425 that simulates the broadcasting of data packets in a physical network received from one communication interface (e.g., network communication interface 1412) to other communication interfaces (e.g., the virtual communication interfaces of VMs 1435.sub.1-1435.sub.N). Each virtual communication interface for each VM 1435.sub.1-1435.sub.N, such as network communication interface 1455 for the first VM 1435.sub.1, may be assigned a unique virtual Media Access Control (MAC) address that enables virtual bridge 1425 to simulate the forwarding of incoming data packets from the network communication interface 1412. In an example, the network communication interface 1412 is an Ethernet adapter that is configured in “promiscuous mode” such that all Ethernet packets that it receives (rather than just Ethernet packets addressed to its own physical MAC address) are passed to virtual bridge 1425, which, in turn, is able to further forward the Ethernet packets to VMs 1435.sub.1-1435.sub.N. This configuration enables an Ethernet packet that has a virtual MAC address as its destination address to properly reach the VM in the host computing device 1400 with a virtual communication interface that corresponds to such virtual MAC address.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Banerjee with the teachings of Edirisooriya, Tsirkin, Han in order to provide a system that teaches delivering of data. The motivation for applying Banerjee teaching with Edirisooriya, Tsirkin, Han teaching is to provide a system that allows for VM communication within a network. Edirisooriya, Tsirkin, Han, Banerjee are analogous art directed towards virtual communications. Together Edirisooriya, Tsirkin, Han, Banerjee teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Banerjee with the teachings of Edirisooriya, Tsirkin, Han by known methods and gained expected results. 
Claim 10, “the information processing device according to claim 2, further comprising: enablement/disablement setting conditions memory in which is set whether or not specifying of the delivery destination by the delivery information memory is enabled, wherein when the delivery management circuitry determines, in the first data read from the shared memory, that the specifying of the delivery destination is enabled in the enablement/disablement setting conditions memory in a case in which the delivery destination is specified in the delivery information memory, the delivery management circuitry delivers the first data to the delivery destination specified in the delivery information memory” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 11, “the information processing device according to claim 3, further comprising: enablement/disablement setting conditions memory in which is set whether or not specifying of the delivery destination by the delivery information memory is enabled, wherein when the delivery management circuitry determines, in the first data read from the shared memory, that the specifying of the delivery destination is enabled in the enablement/disablement setting conditions memory in a case in which the delivery destination is specified in the delivery information memory, the delivery management circuitry delivers the first data to the delivery destination specified in the delivery information memory” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 12, “the information processing device according to claim 9, further comprising: enablement/disablement setting conditions memory in which is set whether or not specifying of the delivery destination by the delivery information memory is enabled, wherein when the delivery management circuitry determines, in the first data read from the shared memory, that the specifying of the delivery destination is enabled in the enablement/disablement setting conditions memory in a case in which the delivery destination is specified in the delivery information memory, the delivery management circuitry delivers the first data to the delivery destination specified in the delivery information memory” is similar to claim 4 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199